Citation Nr: 0209940	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  97-31 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 until 
October 1966.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from an October 1985 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Cleveland, Ohio, which denied the benefit 
sought on appeal.

This case was previously before the Board in March 1999.  At 
that time a remand was issued to accomplish further 
development.  The RO has now returned the claims file to the 
Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The competent medical evidence does not show the 
veteran's presently diagnosed back condition to be causally 
related to active service.


CONCLUSION OF LAW

Residuals of a back injury were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Procedural history

A review of the claims file reveals that the veteran's claim 
of entitlement to service connection for a back condition was 
first considered and denied by the RO in an October 1985 
rating decision.  The veteran disagreed with that decision 
and initiated an appeal.  The appeal was never forwarded to 
the Board, and it remained active.  In June 1998, the RO 
again considered and denied the claim.  The matter came 
before the Board in March 1999.  At that time a remand was 
ordered to further develop the claim.  Specifically, the RO 
was instructed to schedule the veteran for an orthopedic 
examination in connection with his claim.  The RO was also 
requested to contact the veteran to ascertain whether 
additional treatment records pertaining to his back condition 
existed, and if so, to attempt to obtain such documents.  
Such development has since been accomplished.

Duty to assist/notify

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances VA's 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001).  To implement the provisions of the law, 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions, a statement of the case issued in December 1985, and 
supplemental statements of the case issued in June 1998 and 
January 2002.  The RO also made satisfactory efforts to 
ensure that all relevant evidence had been associated with 
the claims file.  For example, a July 2001 request was 
initiated to obtain additional service personnel records and 
morning reports.  A December 2001 letter to the veteran 
verified that, in response to that request, records were 
received in October 2001.  That same letter noted that the 
veteran was requested to sign release forms authorizing the 
RO to acquire treatment records from Reid Hospital, and well 
as from a private physician, and that the veteran failed to 
respond to that inquiry.  In that vein, the Board emphasizes 
that VA's duty to assist is not a one-way street.  If the 
veteran wishes help, he cannot passively wait for it in those 
circumstances where his own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 191 (1991).

Further concerning the VCAA, the Board observes that the 
veteran was afforded VA examinations in July 1985, December 
1997, January 1998 and November 1999 in connection with his 
claim.  Moreover, the evidence associated with the claims 
file includes service medical records and treatment reports 
dated December 1977 from Riverside Hospital.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  As VA has gathered all available evidence that could 
substantiate the claim, the requirement that VA advise the 
claimant of the division of responsibilities in obtaining 
evidence between VA and the claimant is moot.

Relevant law and regulations

Service connection, in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In considering in-service incurrence or aggravation, the mere 
fact of an in-service injury is not enough; there must be 
chronic disability resulting from that injury. If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2001).

Credibility

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir 
2000).  As the United States Court of Appeals for the Federal 
Circuit has commented, there is a considerable body of law 
imposing a duty on the Board to analyze the credibility and 
probative value of evidence sua sponte, when making its 
factual findings.  Further, the Board has the "authority to 
discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).
 
Credible testimony is that which is plausible or capable of 
being believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 
46, 52 (7th Cir. 1971) (citing Lester v. State, 212 Tenn. 
338, 370 S.W.2d 405, 408 (1963)); see also Weliska's Case, 
125 Me. 147, 131 A. 860, 862 (Me. 1926); Erdmann v. Erdmann, 
127 Mont. 252, 261 P.2d 367, 369 (Mont. 1953) ("A credible 
witness is one whose statements are within reason and 
believable . . . .").  The term "credibility" is generally 
used to refer to the assessment of oral testimony.  See, 
e.g., Anderson v. Bessemer City, 470 U.S. 564, 575, 84 L. Ed. 
2d 518, 105 S. Ct. 1504 (1985) ("only the trial judge can be 
aware of the variations in demeanor and tone of voice that 
bear so heavily on the listener's understanding of and belief 
in what is said"); NLRB v. Walton Manufacturing Co., 369 U.S. 
404, 408, 7 L. Ed. 2d 829, 82 S. Ct. 853 (1962) (trier of 
fact "sees the witnesses and hears them testify, while the 
[NLRB] and the reviewing court look only at cold records"); 
Jackson v. Veterans Admin., 768 F.2d 1325, 1331 (Fed. Cir. 
1985) (trier of fact has opportunity to observe "demeanor" of 
witness in determining credibility).

The credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  See State v. Asbury, 187 W. Va. 87, 
415 S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 
F.3d 415, 417 (Fed. Cir. 1993) (testimony was impeached by 
witness' "inconsistent affidavits" and "expressed recognition 
of the difficulties of remembering specific dates of events 
that happened . . . long ago"); Mings v. Department of 
Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by 
testimony which was inconsistent with prior written 
statements).  Although credibility is often defined as 
determined by the demeanor of a witness, a document may also 
be credible evidence.  See, e.g., Fasolino Foods v. Banca 
Nazionale Del Lavoro, 761 F. Supp. 1010, 1014 (S.D.N.Y. 
1991); In Re National Student Marketing Litigation, 598 F. 
Supp. 575, 579 (D.D.C. 1984). 

In determining whether documents submitted by a veteran are 
credible, the Court in Caluza v. Brown, 7 Vet. App. 498, 511 
(1995), summarized that the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.

Factual background

The veteran's pre-induction examination in October 1965 
revealed no abnormalities of the spine.  A report of medical 
history completed at that time noted that the veteran had 
seen a back doctor within the past five years.  While in 
service, the veteran complained of a backache.  He stated 
that the pain was between the shoulder blade and lower back, 
especially over the sacroiliac area.  His range of motion was 
normal and there was no tenderness.  A July 1966 treatment 
report noted complaints of back trouble since 1954, when he 
had fallen on his back.  The report further noted that the 
veteran had experienced a constant dull aching back pain 
times one year.  The examiner gave an impression of 
questionable back strain.  An August 1966 treatment report 
further reflected complaints of back pain.  Range of motion 
was normal, and there was a slight spasm of the left thoracic 
muscles.  The veteran was diagnosed with fibromyositis.  A 
September 1966 treatment report noted that the veteran had 
been involved in an automobile accident about 8 months 
earlier.  Since then, he had had recurring back pain.  Upon 
further questioning, the veteran added that he had 
experienced pains of that type for years.  At the time of the 
veteran's discharge examination in September 1966, there was 
no indication of a back disorder.  The veteran's report of 
history at that time indicated back pain.     

Following service, the veteran was treated for his back pain 
at Riverside Hospital.  This treatment occurred in December 
1977.  In the course of treatment, the veteran stated that he 
was "slightly hit by a car" in 1965.  He added that, since 
that time, his pain has gradually worsened.  He was diagnosed 
with residual sprain and strain of the thoracic spine, D3 and 
D5, with acute exacerbations.  X-rays of the spine were 
negative.  

Among the records dated December 1977 from Riverside Hospital 
is a report written by B.S., M.D.  That report reflected 
complaints of pain between the shoulder blades, along with a 
popping sensation in the dorsal region upon taking a deep 
breath.  Objectively, no tenderness was elicited.  B.S. gave 
the impression that the veteran had a derangement of the 
dorsal spine, which might have been related to the automobile 
accident several years earlier.  

The veteran was afforded a VA examination in July 1985.  The 
report of examination noted that the veteran had a back 
injury in service, though the specifics of the injury and how 
it came about were not described.  The veteran complained of 
pain between the shoulder blades.  He had normal back motion.  
Pain was detected in the midthoracic area between the scapula 
and there was a frequent popping sensation in that area.  He 
was diagnosed with a strain of the back area and the thoracic 
area with muscle spasm.  Another examination report also 
dated July 1985 included the diagnosis of lumbosacral strain, 
chronic, along with muscle spasm of the thoracic area.  The 
etiology of these spasms was stated to be unknown, though the 
veteran related this condition to lifting performed in 
service.  That same report included a medical history, 
revealing the veteran's contentions that he hurt his back 
while changing tires on large trucks.  

In September 1997, the veteran submitted a statement in 
support of his claim.  The veteran related that he had 
suffered a back injury while in the military at Ft. Campbell, 
KY.  He commented that although his military occupational 
specialty was power man, he was working on trucks.  The 
veteran indicated that he could not remember exactly how his 
back injury occurred.  He reported that the pain was 
terrible, and that he tried to receive treatment, but was not 
given any medical attention.  The veteran added that he was 
subsequently given shots directly into his spine to numb his 
pain.  

The veteran was next examined by VA in December 1997.  At 
that time, the veteran reported that he suffered a severe 
back injury during service, while lifting truck tires.  He 
explained that two people dropped a tire on his back.  He 
continued working, but went to the dispensary the next day 
for analgesic medication.  The veteran further maintained 
that he received spinal injections while in service.  The 
report further detailed the veteran's medical history, noting 
an automobile accident just prior to enlistment, and a fall 
from a loft at age 14.  It was noted that the veteran had 
experienced back pain since that fall.  Following physical 
examination, the veteran was diagnosed with chronic 
midthoracic and low back pain.     

The veteran was next examined by VA in January 1998.  He was 
diagnosed with minimal osteoarthritis of the thoracic spine.  
The examiner noted that despite one complaint of lumbar pain, 
the majority of the veteran's back problems were confined to 
the thoracic spine, which was the area injured prior to 
service.  

The veteran's most recent VA examination was conducted in 
November 1999.  At that time the veteran complained of 
backache.  He described constant pain in the thoracic area in 
between the shoulder blades and the lower thoracic spine, 
which only stopped when he was given an injection of steroids 
or epidermal shots.  The veteran reported that, while in the 
military he was engaged in heavy lifting of tires weighing 
400 to 500 pounds.  He stated that he injured his back when 
he was hit with a rolling tire.  The report of medical 
history also described a fall from a ladder, which occurred 
in 1982.  That fall caused injury to his neck.  The veteran 
was diagnosed with cervical spine arthritis and degenerative 
disc disease, dorsal spine arthritis, and lumbosacral spine 
arthritis.  

The VA examiner in November 1999 stated that the veteran's 
symptoms of pain and limited motion in his cervical spine 
were related to the veteran's fall from a ladder in 1982, and 
not to service.  Regarding the dorsal and lumbar spine, the 
examiner concluded that the veteran's pain most likely 
related to the in-service incident with the heavy tire.  The 
examiner acknowledged the veteran's fall from a loft at age 
14, but remarked that he could not differentiate between the 
service and pre-service injuries in terms of etiology.  The 
examiner stated all injuries were minor ligamentous or 
fibromuscular in nature.  He further stated that some of 
these injuries gradually worsened over the years and also 
increased in severity because of heavy lifting, which 
aggravated the pre-existing minor injuries.  The examiner 
opined that his pre-existing minor injuries could easily have 
been aggravated by the lifting of heavy tires and other heavy 
objects.    
  
Analysis

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  As the medical evidence of record shows numerous 
diagnoses for back disorders, there is little doubt of the 
existence of a current disability.  The theory of entitlement 
advanced by the veteran is that the current disability is 
related to a back injury in service.  The Board finds that 
the record does not corroborate the veteran's claim of a back 
injury in service that, either on its own or by aggravating a 
preexisting condition, produced any chronic residuals.  
Therefore, the question of a nexus between the current 
disability and service is moot.

At the outset, the Board notes that the evidence associated 
with the claims file references four separate incidents in 
which the veteran injured his back.  Prior to service, the 
veteran fell from a loft at age 14.  He reported having pain 
since that incident.  Next, the veteran was struck by a car 
in 1965, shortly before enlistment.  Then, during service, 
the veteran contends that he was injured by a tire while 
working on a truck.  His accounts of that incident varied 
throughout the record.  For example, in December 1997, the 
veteran stated that two people dropped a tire on him.  In 
November 1999, he reported that a rolling tire hit him.  In 
contradiction with each of those reports was an earlier 
September 1997 statement in which the veteran stated that he 
did not remember how he injured his back, but that it 
happened during service.  Finally, the record indicates that, 
following service, the veteran fell from a ladder in 1982, 
causing injury to his neck and cervical spine.      

The veteran's enlistment examination in October 1965 listed 
no defects of the spine.  However, the evidence manifestly 
shows that the veteran was not of sound condition upon 
entering active duty.  The report of medical history at entry 
indicated that the veteran had visited a back doctor within 
five years prior to service.  The claims folders contains 
numerous references to two pre-service injuries, one 
involving a fall from a loft at age 14 and a second involving 
an injury inflicted by a motor vehicle shortly prior to 
active service.  There are repeated statements of medical 
history that the veteran experienced chronic back pain 
following the fall from the loft at age 14.  These include 
statements offered in the context of treatment long before 
any claim for compensation benefits was at stake and thus are 
entitled to great probative value.  The veteran as a lay 
party is completely competent to establish with his own 
evidentiary assertions the existence of both traumatic 
injuries, like a fall or vehicle accident, and the 
persistence of pain without any requirement for competent 
medical evidence to validate these facts.  For all of these 
reasons, the Board finds that clear and unmistakable evidence 
exists to rebut the presumption of soundness and demonstrate 
a preexisting injury and the persistence of pain.  

Having determined that the veteran entered service with a 
preexisting back injury and persistent back pain, the inquiry 
now hinges on the question of whether that condition was 
aggravated during service or whether a new superimposed 
condition arose due to a personal injury suffered or disease 
incurred in service.  As stated previously, the veteran 
contends that during service he was required to lift tires 
weighing 400 to 500 pounds.  He also contends that he was 
struck by a rolling or dropped tire.  Based on those 
contentions, the VA examiner in November 1999 opined that the 
veteran's preexisting back injuries were aggravated by active 
service.  That opinion, however, rested wholly on the 
accuracy of the veteran's statements.  The Board finds these 
statements are not credible for multiple reasons.  First, as 
will be discussed below, the service medical records fail to 
corroborate either of the veteran's contentions.  
Furthermore, the veteran's own inconsistencies in reporting 
his medical history render his accounts unpersuasive, thereby 
removing any probative value from the November 1999 opinion 
formed on the basis of such statements.  

The veteran's personnel records include a record of 
assignments, which indicate his principle duties as "basic 
combat training," "casual," and "power plant operator."  
His DA-Form 20 shows he attended specialized training as  
"powerman."  His discharge form lists his military 
occupational specialty as "power plant operator/ mechanic;" 
it also lists the related civilian occupation as 
"powerman."  The Board finds the sum of this evidence is 
clear that by training, occupational specialty and assignment 
the veteran not engaged in work as a vehicle mechanic such 
that tire changing formed the ordinary circumstances of his 
service.  The service medical records show that when the 
veteran was treated in-service for a back condition, he gave 
a history to include an automobile accident prior to service, 
along with a fall that occurred in 1954.  He did not mention 
any injury incurred from lifting heavy tires, or being hit by 
one.  The Board finds that the failure to mention a back 
injury in service of any type at the time the veteran was 
seeking treatment for back pain in service clearly and 
fundamentally undermines the credibility of the later 
accounts of a back injury in service.  

Also serving to lessen the veteran's credibility is the 
inconsistency of his statements pertaining to an in-service 
back injury.  A statement submitted by the veteran in 
September 1997 noted that he was unable to remember how he 
injured his back in service.  Yet three months later, at a 
December 1997 VA examination, the veteran specifically stated 
that his in-service back injury occurred when two people 
dropped a tire on him.  Then at his November 1999 VA 
examination, the veteran's description altered somewhat, as 
he stated that a rolling tire hit him.  There was no mention 
of anyone dropping the tire on him in this relaying of the 
event.  For all of the above reasons, the Board finds the 
veteran's account of an in-service back injury to be 
unpersuasive.  

In determining that the record does not establish the 
aggravation of a preexisting back injury as a result of 
active duty or the development of a new back disability due 
to personal injury in service, the Board acknowledges the 
veteran's notation on his report of medical history, 
completed in September 1966, that he had or previously had 
back pain at that time.  Viewed in the context of the other 
evidence of record, however, this notation fails to 
demonstrate more than what the statements of medical history 
in the service medical records established which was the pre-
service back injuries and persistent pain.  The Board finds 
it does not demonstrate a back injury or disease in service.  
The only medical evidence of record to indicate that a back 
disability increased in severity as a result of active duty 
is the November 1999 opinion of the VA examiner.  As noted 
above, the Board discounts entirely the probative value of 
that opinion, as it is predicated solely on the 
unsubstantiated and unpersuasive factual history given by the 
veteran.  The credible medical evidence in this case is the 
separation examination, which fails to demonstrate the 
presence of any back disability.

In summation, the evidence does not substantiate that any 
incident occurred during service to cause a superimposed back 
disability or to aggravate the veteran's preexisting back 
injury.  In the absence of such evidence, the November 1999 
opinion of the VA examiner stating that aggravation did occur 
is of no probative value.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the appellant's claim that would give rise to a 
reasonable doubt in favor of the appellant, the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for residuals of a back injury is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

